Information Disclosure Statement
The information disclosure statement filed November 2, 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites the limitation, “a defined relative rotational movement between the inner shaft and the hollow shaft is possible which generates  . . .  acoustic feedback being configured to be perceptible to a vehicle occupant.”  Claim 18 recites similarly.  However, in this regard the specification discloses only that the “engagement point 44 of the safety contour 42 and/or the positive locking cam 40 can be designed accordingly to amplify the acoustic feedback” (bold added), see paragraph 0061.  It does not disclose how to “design”, (i.e. make), the engagement point 44 of the safety contour 42 and/or the positive locking cam 40 so that they necessarily generate acoustic feedback that’s perceptible to a vehicle occupant.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679